DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are pending in the application and have been examined.

Claim Objections
Claim 4 objected to because of the following informalities:  the second, "The" is capitalized in the middle of a sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 2015/0178144 A1) hereinafter Aoki.
Claim 1:
Aoki discloses an engine control device comprising: a microcomputer configured to execute at least a process of controlling an engine of a vehicle [Fig. 1, Item 10]; a reset execution unit configured to reset the microcomputer when a predetermined 
Claim 7:
Aoki, as shown in the rejection above, discloses all the limitations of claim 1.
Aoki also discloses wherein: the microcomputer is configured to execute an output monitor process that suppresses an output of the engine when the output of the engine is not controlled to a target output calculated by the microcomputer; the reset execution unit further includes an influence determination unit configured to determine whether the abnormality detected by the abnormality detection unit is influential on the output monitor process; and [Fig. 3, Items S110-S200; hitting a threshold of the second counter indicates it cannot be removable by software reset] the reset execution unit is configured to execute resetting of the microcomputer regardless of any other conditions when the abnormality detected by the abnormality is determined as being influential on the output monitor process by the influence determination unit. [Fig. 3, Items S200-260; 
Claim 8:
Aoki, as shown in the rejection above, discloses all the limitations of claim 1.
Aoki also discloses wherein: the reset execution unit further includes a same abnormality determination unit configured to determine whether the abnormality detected by the abnormality detection unit presently is a same abnormality as detected previously by the abnormality detection unit when the microcomputer has been reset previously by the reset execution unit; and [Fig. 3, Items S160-200; the second counter determines if the same fault exists after a reset using the one-shot reset] the reset execution unit is configured to cause the microcomputer to continue engine control without executing resetting of the microcomputer when the abnormality detected by the abnormality detection unit presently is the same as the abnormality detected previously.
Claim 9:
Aoki, as shown in the rejection above, discloses all the limitations of claim 1.
Aoki also discloses wherein: the reset execution unit further includes an abnormality determination unit configured to determine whether the abnormality detected by the abnormality detection unit is removable by a software reset of the microcomputer; the reset execution unit is configured to execute the software reset of the microcomputer, when the abnormality of the microcomputer is detected by the abnormality detection unit, the continuation condition is determined by the condition determination unit as being satisfied, and the abnormality detected by the abnormality detection unit is determined by the abnormality determination unit as being removable .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki as applied to claim 1 above, and further in view of Ando et al. (US 2013/0238219 A1) hereinafter Ando.
Claim 2:
Aoki, as shown in the rejection above, discloses all the limitations of claim 1.

	However, Ando does disclose wherein: the continuation condition includes a condition indicating that an engine rotation speed is higher than a threshold engine speed value. [Para. 0009]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Aoki with the disclosure of Ando to provide criteria to determine if the engine should continue operating after an abnormality occurs.
Claim 3:
Aoki, as shown in the rejection above, discloses all the limitations of claim 1.
	Aoki doesn’t explicitly disclose wherein: the continuation condition includes a condition indicating that a vehicle speed is higher than a threshold vehicle speed value.
	However, Ando does disclose wherein: the continuation condition includes a condition indicating that a vehicle speed is higher than a threshold vehicle speed value. [Para. 0009]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Aoki with the disclosure of Ando to provide criteria to determine if the engine should continue operating after an abnormality occurs.
Claim 5:
Aoki, as shown in the rejection above, discloses all the limitations of claim 1.

	However, Ando does disclose wherein: the continuation condition includes at least two of conditions indicating that an engine rotation speed is higher than a threshold engine speed value, that a vehicle speed is higher than a threshold vehicle speed value, and that all or a part of torque output by the engine is able to be supplemented by a vehicle drive power source other than the engine. [Para. 0009]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Aoki with the disclosure of Ando to provide criteria to determine if the engine should continue operating after an abnormality occurs.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki as applied to claim 1 above, and further in view of Ashrafi et al. (US 20190315341) hereinafter Ashrafi.
Claim 4:
Aoki, as shown in the rejection above, discloses all the limitations of claim 1.
	Aoki doesn’t explicitly disclose wherein: The continuation condition includes a condition indicating that all or a part of torque output by the engine is able to be supplemented by a vehicle drive power source other than the engine.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Aoki with the disclosure of Ashrafi to determine if the vehicle can still be powered if an abnormality compromises engine output.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki as applied to claim 1 above, and further in view of Fukui et al. (US 5,036,812) hereinafter Fukui.
Claim 6:
Aoki, as shown in the rejection above, discloses all the limitations of claim 1.
	Aoki doesn’t explicitly disclose w wherein: the reset execution unit further includes a possibility determination unit configured to determine whether the abnormality detected by the abnormality detection unit is an abnormality that has a possibility of causing an engine stall; and the reset execution unit is configured to execute resetting of the microcomputer on condition that the abnormality of the microcomputer is determined as having the possibility of causing the engine stall by the condition determination unit.
	However, Ando does disclose wherein: the reset execution unit further includes a possibility determination unit configured to determine whether the abnormality detected by the abnormality detection unit is an abnormality that has a possibility of causing an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Aoki with the disclosure of Fukui to provide criteria to determine if the engine should continue operating after an abnormality occurs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURT PHILIP LIETHEN/Examiner, Art Unit 3747